NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 ERIC PIERSON,                                   No. 15-15646

                  Plaintiff-Appellant,           D.C. No. 3:12-cv-00598-MMD-
                                                 VPC
   v.

 COUNTY OF STOREY, a political                   MEMORANDUM*
 subdivision of the State of Nevada; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Eric Pierson appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging federal and state law claims arising from the

filing of a criminal complaint. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Haupt v. Dillard, 17 F.3d 285, 287 (9th Cir. 1994). We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Pierson’s federal

and state law malicious prosecution claims because Pierson failed to raise a

genuine dispute of material fact as to whether defendants brought the action

without probable cause. See id. at 290 (explaining when a plaintiff is collaterally

estopped from relitigating a probable cause determination made at preliminary

hearing); Lester v. Buchanen, 929 P.2d 910, 912 (Nev. 1996) (elements of a

malicious prosecution claim under Nevada law).

      We do not consider the district court’s dismissal of Pierson’s First

Amendment, Fourth Amendment, and other state law claims because Pierson raises

only new arguments on appeal concerning the district court’s grounds for dismissal

and has therefore waived his appeal of the district court’s ruling on these claims.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (we do not consider

arguments and allegations raised for the first time on appeal); Smith v. Marsh, 194
F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in

its opening brief are deemed waived.”).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Pierson’s motion to reconsider (Docket Entry No. 7) is denied.

      AFFIRMED.


                                           2                                   15-15646